                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

LAMONTE WATSON, JR.,

        Petitioner,
                                              Criminal Case No. 10-20388-1
v.                                            Honorable Linda V. Parker

UNITED STATES OF AMERICA,

       Respondent.
________________________________/

       OPINION AND ORDER DENYING PETITIONER’S MOTION
        FOR RELIEF PURSUANT TO RULE 60(b)(6) (ECF NO. 801)

      Petitioner Lamonte Watson, Jr. (“Petitioner”) was convicted on June 29,

2012 of one count of conspiracy to distribute heroin in violation of 21 U.S.C. §§

846 and 841(a)(1), one count of conspiracy to manufacture marijuana in violation

of 21 U.S.C. §§ 846 and 841(a)(1), one count of possession with intent to distribute

cocaine in violation of 21 U.S.C. § 841(a)(1), one count of possession with intent

to distribute heroin in violation of 21 U.S.C. § 841(a)(1), one count of aiding and

abetting the manufacturing of marijuana in violation of 21 U.S.C. § 841(a)(1) and

18 U.S.C. § 2, and one count of felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1). (ECF No. 553.) Subsequently, the Court sentenced him to

three life sentences and 30 years imprisonment, all to run concurrently to each
other. (Id.) Presently before the Court is Petitioner’s Motion for Relief from

Judgment, pursuant to Rule 60(b)(6). (ECF No. 801)

      Pursuant to Federal Rule of Civil Procedure 60(b)(6), the Court may relieve

a party from a final judgment, order, or proceeding for any “reason that justifies

relief.” Petitioner moves the Court to revisit its denial of his certificate of

appealability, contending that the Court applied the incorrect standard and

procedure in denying his certificate. Petitioner, however, misreads the Court’s

November 30, 2018 Opinion and Order; the Court did not apply the incorrect

standard.

      A certificate of appealability may be issued “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). This requires Petitioner to show “that reasonable jurists could debate

whether (or, for that matter, agree that) [his motion] should have been resolved in a

different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(citation omitted).   Petitioner did not substantially demonstrate a denial of a

constitutional right. Consequently, as it was in its November 30, 2018 Opinion

and Order, the court is satisfied that jurists of reason would not find its ruling

debatable. Therefore, a certificate of appealability will not be granted and

Petitioner’s motion for relief is denied.

                                            2
      Accordingly,

      IT IS ORDERED that Petitioner’s Motion for Relief (ECF No. 801) is

DENIED.

      IT IS SO ORDERED.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE

Dated: January 25, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, January 25, 2019, by electronic and/or
U.S. First Class mail.

                                             s/ R. Loury
                                             Case Manager




                                         3
